Filed 3/1/21 In re Z.H. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                          DIVISION ONE


 In re Z.H. et al.,                                                 B307650

 Persons Coming Under the                                           (Los Angeles County
 Juvenile Court Law.                                                Super. Ct. No. 20CCJP03819)


 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 M.S.,

           Defendant and Appellant.




     APPEAL from an order of the Superior Court of Los
Angeles County, Annabelle G. Cortez, Judge. Affirmed in part
and vacated in part.
      Lori Siegel, under appointment by the Court of Appeal, for
Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Jessica S. Mitchell, Deputy
County Counsel, for Plaintiff and Respondent.
                   _________________________

      M.S. (Mother) argues substantial evidence does not support
the juvenile court’s assertion of dependency jurisdiction over two
of her three children, Z.H. and K.L., made under Welfare and
Institutions Code section 300, subdivision (b)(1).1 Mother also
challenges the court’s removal order.
      We affirm in part and vacate in part. We agree with
Mother that substantial evidence does not support count b-3 in
the sustained section 300 petition, which alleged her history of
mental illness endangered the children. We vacate the juvenile
court’s jurisdictional findings as to that count. We conclude that
substantial evidence supports the juvenile court’s removal order,
and affirm that order.
         FACTUAL AND PROCEDURAL BACKGROUND
      This matter concerns two of mother’s three children: six-
year-old Z.H., and infant K.L.2 K.H. is the father of Z.H. K.L. Sr.
is the father of K.L. This opinion refers to Z.H. and K.L.
collectively as “the children.”

     1 Subsequent undesignated citations are to the Welfare and
Institutions Code.
     2 Mother’snine-year old son, Z.P., is in legal guardianship
with the maternal grandmother, and is not a subject of this
appeal.




                                 2
A.     Events Leading up to Assertion of Dependency
       Jurisdiction
       On June 23, 2020, the Department of Child and Family
Services (Department) received a referral alleging Mother and
K.L. Sr. neglected and emotionally abused K.L. The reporting
party expressed concern for K.L.’s safety under the care of his
parents due to ongoing domestic violence. The most recent
domestic violence incident occurred inside a moving vehicle at
1:00 a.m. on June 21, 2020. Mother was “driving at high speed
and was swerving.” While dropping K.L. Sr. off at a friend’s
house, Mother exited the vehicle, and began screaming at
K.L. Sr. As this verbal conflict escalated, Mother removed an
object from the trunk of the vehicle, and used the object to break
a neighbor’s car window. The neighbor reacted by breaking
Mother’s front car window. After Mother began driving away, the
neighbor followed her, and a car chase ensued. The infant K.L.
was in the vehicle throughout this incident.
       A children’s social worker (CSW) interviewed both the
paternal and maternal grandmothers. The paternal
grandmother stated that Mother and K.L. Sr. engaged in
ongoing, weekly domestic violence. The paternal grandmother
also indicated that Mother had disclosed being diagnosed with
depression, anxiety, and bipolar disorder, but Mother was not
currently taking any medication. The maternal grandmother
confirmed she had legal guardianship over Mother’s eldest child,
Z.P. The maternal grandmother also indicated Mother had
mental health problems and was currently in therapy.
       When the CSW interviewed Mother, Mother confirmed the
domestic violence incident involving K.L. Sr., and added that
K.L. Sr. had choked her and attempted to physically remove K.L.




                                3
from her. Mother indicated she planned to obtain a restraining
order against K.L. Sr. She further indicated that she and
K.L. Sr. were no longer romantically involved, and that she did
not expect any of her children to be around him in the future.
      Mother admitted she had been diagnosed with bipolar
disorder, depression, and anxiety at a young age. Mother stated
she no longer had bipolar disorder, and that the last time she
took medication for bipolar disorder was when she was 18 years
old. (Mother was 25 years old at the time of the interview.)
Mother indicated she had been diagnosed with post-traumatic
stress disorder after she was sexually assaulted in 2018. Mother
sought therapy following the assault. Mother stated she was not
currently taking medication.
      The CSW interviewed Z.H. Z.H. appeared developmentally
delayed with a speech impediment. Z.H. stated that “mommy
and [K.L. Sr.] argue all the time,” and that “mommy hits and
argues with [K.L. Sr.] all the time, [K.L. Sr.] does not hit
mommy.”
      The CSW next interviewed K.L. Sr. K.L. Sr. reported that
the June 21, 2020, domestic violence incident escalated once
Mother began screaming at him and prevented him from leaving
her vehicle. He said they engaged in constant and ongoing
domestic violence. He reported Mother had physically assaulted
him on several occasions in front of the children. He reported
Mother attempted to hit him and his friends with her car on
several occasions, sprayed mace on his face, punched him on
several occasions, and pulled a knife on him on two occasions.
The children were present when Mother attempted to stab
K.L. Sr. with a knife. He denied ever hitting Mother, but
admitted he grabbed her so she would not hit him.




                               4
      On July 7, 2020, the Department conducted a Child Family
Team Meeting with the family at the maternal grandmother’s
home. Department personnel suggested the maternal
grandmother take legal guardianship over K.L. and Z.H. in order
to mitigate its safety concerns regarding Mother’s “unstable
mood, unchecked mental health issues and current or ongoing
domestic violence in the home.” Mother declined. Mother said
she wanted to freely take the children wherever she wanted to go.
When the maternal grandmother responded that she would no
longer allow Mother to take the children out of the home, Mother
stated, “Those are my children[,] I can take them out when I
want.”
      On July 15, 2020, the Department detained Z.H. and K.L.
and placed them with the maternal grandmother.
B.     The Petition for Jurisdiction
       On July 17, 2020, the Department filed a section 300
petition, under subdivisions (a) and (b)(1), on behalf of Z.H. and
K.L., alleging the children were at risk due to a history of violent
physical and verbal altercations between Mother and K.L. Sr. in
the presence of the children; K.L. Sr.’s failure to protect K.L. from
Mother’s violence; Mother’s reckless driving at high speeds with
the children and K.L. Sr. as passengers in the vehicle; Mother’s
mental and emotional problems including aggression and a
diagnosis of depression, anxiety, PTSD, and bipolar disorder;
Mother’s failure to take psychotropic medication as prescribed;
and K.L. Sr.’s failure to protect K.L. from Mother.
       The juvenile court held the detention hearing on July 22.
The court detained the children from the parents, ordered
monitored visitation, and ordered Mother and K.L. Sr. not to see




                                 5
one another. The court granted requests by Mother and K.L. Sr.
for mutual temporary restraining orders.
C.    Subsequent Investigation
      On August 13, 2020, a dependency investigator (DI)
interviewed Mother at the Department’s offices. Mother stated
that although she was prescribed psychotropic medication for
bipolar disorder when she was a teenager, she had stopped
taking those medications while she was still a minor. She was
prescribed medication for PTSD in December 2019, but was no
longer taking any medication. Mother stated, “I know how to
thrive/survive without medication. I call for help when I see it, I
see my therapist when I need to, I call my [s]ocial [w]orker at the
hospital. . . . I made my appointments to get mental health
treatment when I felt I needed it, not my doctors.”
      A prescription issued for Mother in December 2019
documented that no refills were authorized. The CSW confirmed
that Mother received mental health treatment from January to
December 2019, and was scheduled for several appointments
with Coastal Asian-Pacific Islander Mental Health Services
(“Coastal API”) in August 2020.
      Mother had received a certificate as a certified nursing
assistant and was currently enrolled at Los Angeles Harbor
College in the nursing program. She told the DI, “I need to
continue with school, continue my domestic violence and
[p]arenting classes. It’s good to learn different ways of looking at
things. I need to take care of my mental health.” Mother wanted
Z.H. and K.L. returned to her, stating, “I want to be a better
person for them.” The DI concluded that “[M]other is willing to
work towards resolving the issues involving her family.”




                                 6
      The Department recommended the juvenile court sustain
the section 300 petition, declare the children dependents of the
court, and order suitable placement with family reunification
services for Mother, K.H., and K.L. Sr.
      In its August 26, 2020, last minute information, the
Department reported the DI assessed K.H.’s home and found no
safety concerns. K.H. wanted Z.H. placed with him. The CSW
observed Z.H. was bonded with K.H. and the child enjoyed the
company of his halfsiblings. Mother had provided proof of
enrollment in a parenting class.
      As to Mother’s mental health, Mother’s prior psychiatrist,
Emily Ng, M.D., at Harbor UCLA Medical Center, left a
voicemail for the DI reporting Mother’s case had been transferred
to Coastal API, “and provided no further information.” The
Department concluded, “It remains unknown to the Department
whether or not [M]other needs the support of a psychiatrist
and/or medication, to sustain her mental health.”
D.    Adjudication and Disposition
      On August 27, 2020, the juvenile court held a combined
jurisdiction and disposition hearing.
      The juvenile court found counts a-1 and b-1 of the amended
section 300 petition true, which contained the following
jurisdictional findings: “The children, [Z.H.] . . . and [K.L.’s] . . .
mother, [M.S.] and [M]other’s male companion, [K.L. Sr.], father
to the child, [K.L.,] have a history of engaging in violent physical
and verbal altercations in the presence of the children.”
      The findings included specific incidents in which K.L. Sr.
struck Mother’s car with a bat, choked Mother with his hands,
and repeatedly struck Mother’s vehicle with his feet. As to
Mother, the findings included several incidents in which she




                                   7
struck K.L. Sr. with a crowbar, a Taser, a bat, her fists, and
sprayed him with pepper-spray. She attempted to hit K.L. Sr.
with her vehicle on numerous occasions. On other occasions, she
brandished a knife and threatened to strike K.L. Sr.
       The juvenile court found the amended section 300 petition
true as to count b-2, finding that on June 21, 2020, “[M]other
recklessly drove a vehicle at high speeds while the children and
[K.L. Sr.] were passengers in the vehicle. . . . [M]other broke a
neighbor’s car window with an unknown object, the neighbor in
return broke [M]other’s front car window, [M]other sped off in the
vehicle and the neighbor chased [M]other in the vehicle while the
child, [K.L.,] was a passenger in the vehicle.”
       Finally, the juvenile court found the amended petition true
as to count b-3, finding: “The children, [Z.H.] . . . and [K.L.’s] . . .
mother, [M.S.] has mental and emotional problems including
aggression and a diagnosis of depression, anxiety, [PTSD] and
Bipolar Disorder. [M]other failed to take [M]other’s psychotropic
medication as prescribed. [M]other failed to consistently
participate in mental health treatment. . . . Such mental and
emotional problems on the part of [M]other endangers the
children’s physical health and safety and places the children at
risk of serious physical harm, damage.”
       The juvenile court declared the children dependents of the
court. It found by clear and convincing evidence under section
361, subdivision (c), that there was a substantial danger if the
children were returned home, there were no reasonable means to
protect them without removal, and reasonable efforts had been
made to prevent or eliminate the need for removal.




                                   8
      The juvenile court stated it was premature to release the
children to Mother, although it commended her for enrolling in
services.
      The juvenile court ordered Mother to participate in
monitored visitation with the children, on-demand drug testing, a
parenting program, individual counseling, a psychological
assessment, and to take all prescribed medication.
      Mother timely appealed.
                         DISCUSSION
A.     Appellate Jurisdiction
       Mother appeals the jurisdictional findings concerning count
b-3, and the removal orders. She does not challenge the
jurisdictional findings concerning K.L. Sr., and K.L. Sr. does not
appeal. Mother also does not challenge the jurisdictional findings
made in counts a-1, b-1, and b-2 from the sustained section 300
petition.
       Mother acknowledges that even if the jurisdictional
findings made in count b-3 are reversed, dependency jurisdiction
over the children will remain. As a result, we must ensure that
appellate review at this stage of the proceedings is appropriate.
       Dependency jurisdiction under section 300 is said to be
taken over the child, not the parents, as a result of the harm or
risk of harm the child faces. (See, e.g., Kern County Dept. of
Human Services v. Superior Court (2010) 187 Cal.App.4th 302,
310.) Because the juvenile court assumes jurisdiction over the
child, not over the parents, jurisdiction may exist based on the
conduct of one parent alone. (See § 302, subd. (a); In re John S.
(2001) 88 Cal.App.4th 1140, 1143.) “For this reason, an appellate
court may decline to address the evidentiary support for any
remaining jurisdictional findings once a single finding has been




                                9
found to be supported by the evidence.” (In re I.A. (2011) 201
Cal.App.4th 1484, 1492.)
       However, we may exercise our discretion and reach the
merits of a single parent’s challenge to any jurisdictional finding
when the finding (1) serves as the basis for dispositional orders
that are also challenged on appeal (see, e.g., In re Alexis E. (2009)
171 Cal.App.4th 438, 454), (2) could be prejudicial to the
appellant or could potentially impact the current or future
dependency proceedings (see, e.g., In re D.C. (2011) 195
Cal.App.4th 1010, 1015; see also, In re I.A., supra, 201
Cal.App.4th at p. 1494), or (3) “could have other consequences for
[the appellant], beyond jurisdiction.” (In re I.A., supra, at
p. 1493.)
       Mother argues we should exercise our discretion to reach
the merits of her appeal because there is a societal stigma
attached to mental health disorders, which could impact her
ability to obtain future employment as a health care provider if
the finding stands. We agree the juvenile court’s finding on count
b-3 could have far reaching consequences, and exercise our
discretion to reach the merits of Mother’s appeal.
B.     Substantial Evidence Does Not Support Assertion of
       Dependency Jurisdiction Under Count B-3
       1.    Standard of Review
       We review the juvenile court’s jurisdictional findings for
substantial evidence. (In re J.N. (2010) 181 Cal.App.4th 1010,
1022.) Under this standard, “ ‘we must uphold the . . .
[jurisdictional] findings unless, after reviewing the entire record
and resolving all conflicts in favor of the respondent and drawing
all reasonable inferences in support of the judgment, we




                                 10
determine there is no substantial evidence to support [them].’ ”
(Ibid.)
       2.     Section 300, subdivision (b)(1)
       Section 300, subdivision (b)(1) allows a child to be adjudged
a dependent of the juvenile court when “[t]he child has suffered,
or there is a substantial risk that the child will suffer, serious
physical harm or illness, as a result of the failure or inability of
his or her parent or guardian to adequately supervise or protect
the child . . . or by the inability of the parent or guardian to
provide regular care for the child due to the parent’s or
guardian’s mental illness, developmental disability, or substance
abuse.”
       3.     Analysis
       Mother argues that nothing in the record supports the
juvenile court’s jurisdictional finding on count b-3 that her
mental health condition caused the children to be at substantial
risk of serious physical harm or illness.
       A valid jurisdictional finding under section 300, subdivision
(b)(1) requires the Department to demonstrate the following
three elements by a preponderance of the evidence: (1) neglectful
conduct, failure, or inability; (2) causation; and (3) serious
physical harm or illness suffered by the minor, or a substantial
risk of serious harm or illness. (In re Joaquin C. (2017) 15
Cal.App.5th 537, 561.)
       The juvenile court found the allegations contained in count
b-3 to be true. Those findings are that (1) Mother has mental and
emotional problems, (2) Mother failed to take prescribed
psychotropic medication, (3) Mother failed to consistently
participate in mental health treatment, and (4) “[s]uch mental




                                11
and emotional problems . . . endangers the children’s physical
health and safety.”
       Despite Mother’s history of mental illness and dangerous
behavior, none of the findings establishes a causal relationship
between her mental illness and a substantial risk of serious
physical or emotional harm to the children. The applicable law is
well settled. “If it is alleged the child comes under the juvenile
court’s jurisdiction under this subdivision due to the parent’s
mental illness resulting in the parent being unable to provide
regular care for the child, it is not sufficient to show merely that
the parent suffers from a mental illness. Instead, the social
services agency must show how the child has been or will be
harmed as a result of the parent’s mental illness.” (Seiser &
Kumli, 1 Cal. Juvenile Courts Practice & Procedure (2020) § 2.84,
citing In re A.G. (2013) 220 Cal.App.4th 675, 684-685, In re David
M. (2005) 134 Cal.App.4th 822, 830 and In re Matthew S. (1996)
41 Cal.App.4th 1311, 1318; see also In re A.L. (2017) 18
Cal.App.5th 1044, 1050 [“the law is settled that harm may not be
presumed from the mere fact of a parent’s mental illness”].)
       Nor does the juvenile court’s oral ruling reveal what
evidence of causation it relied upon in sustaining count b-3. The
court stated that it “understands there has been some follow-up.
However, there is information in the report about Mother not
being consistent regarding her treatment. And given the various
concerns regarding Mother’s inability to regulate her behavior or
emotions, the court based on the totality of the facts on the record
there is a likelihood that this remains an issue that places the
children at substantial risk, and its likely to occur given that
there has not been a pattern of receiving ongoing care to
appropriately address the concerns in [count] b-3. Rather, there’s




                                12
been breaks in treatment. So given the history of breaks in
treatment and lag of appropriately resolving these issues, the
court finds that the Department has met its burden as to [count]
b-3.”
       Not only does count b-3 fail to establish causation, two of
the allegations made against Mother in count b-3 find no support
in the record.
       As to the allegation that Mother failed to take
“psychotropic medication as prescribed,” there is no evidence in
the record to support a finding that Mother was prescribed
psychotropic medication at the time of the hearing. The
allegation that she “failed to consistently participate in mental
health treatment,” is contradicted by the record. In its
August 26, 2020, last minute information, the Department
reported: “It remains unknown to the Department whether or
not [M]other needs the support of a psychiatrist and/or
medication, to sustain her mental health.” Moreover, in its
August 27, 2020, combined jurisdiction/disposition report, the
Department concluded: “Clearly[, M]other demonstrated a lapse
in judgment on 06/21/2020, when she had the child, [K.L.],
outside after midnight while searching for the father following an
argument. The Department has no reason to know that this is
typical behavior for [M]other. The family has had minimal
contact with [the Department], as this is their first [d]ependency
case.”
       The Department’s arguments in support of the juvenile
court’s findings in count b-3 are unpersuasive. First, the
Department contends “[M]other’s very long history of battling her
unresolved mental and emotional problems creating future
substantial risk of harm to the children were well supported by




                               13
the record.” Second, the Department maintains that “[g]iven
[M]other’s inability to control her behavior combined with her
poor and reckless decision-making, the juvenile court did not
have to wait until the children were harmed before exercising
jurisdiction.”
       We reject these arguments because neither addresses the
fatal defect in count b-3: the absence of a causal relationship
between [M]other’s mental health condition and a substantial
risk of serious physical or emotional harm to the children. To be
clear, Mother displayed an extreme inability to control herself
during her tirades directed at K.L. Sr. in the presence of her
children. In the most recent incident, she (1) drove erratically at
high speeds, (2) attacked a neighbor’s car, which (3) caused the
neighbor to attack mother’s car, which, in turn, (4) caused a car
chase to ensue, all the while with Mother’s infant son in the
vehicle. This conduct displays a complete inability to control her
behavior in the presence of her children and is a textbook
instance in which the state must act in order to protect those too
small and helpless to defend themselves. Mother does not contest
that dependency jurisdiction was properly asserted under counts
a-1, b-1, and b-2, and as we explain below, the corresponding
removal order is supported by substantial evidence. Mother also
does not challenge the services ordered on removal, and we note
that those services include individual therapy. That said, the
trial court erroneously sustained count b-3 because the record
contains no evidence establishing that Mother’s admitted history
of mental illness played any role in this behavior. As a result, the
jurisdictional finding made in count b-3 is not supported by
substantial evidence for wont of evidence of causation.




                                14
       Finally, the Department relies on In re Travis C. (2017) 13
Cal.App.5th 1219 (Travis C.). There, the mother failed to
consistently take prescribed medication. (Id. at p. 1222.) The
mother’s psychiatrist reported he would be concerned for the
children’s safety if the mother was not medicated. Moreover, the
mother threatened suicide in the children’s presence. (Id. at
p. 1226.) Given these facts, the court concluded: “[The
Department’s] inability to precisely predict how [the m]other’s
illness will harm [the children] does not defeat jurisdiction. [The
m]other’s illness and her failure to consistently treat it have
already put [the children] into situations where they were at a
substantial risk of serious physical harm.” (Id. at p. 1226.) The
Department concludes that here, as in Travis C., “[M]other did
not consistently follow any treatment regimen and stopped
taking her medications.”
       The Department’s reliance on Travis C. is misplaced.
Unlike the mother in Travis C., Mother was not refusing
prescribed medications; there was no evidence to indicate that
she was even subject to an existing prescription for medication.
Moreover, unlike Travis C., no psychiatrist or other mental
health professional reported that they would be concerned about
leaving the children in Mother’s care as a result of her mental
health conditions. This causal link, present in Travis C., is
absent here. While Mother’s erratic and volatile outbursts
demonstrate extremely poor judgment and may be linked to a
mental illness, the record does not substantiate this conclusion.
To the contrary, the conclusion that Mother’s history of mental
illness created a substantial risk of serious physical harm to the
children is based on little more than speculation. (See In re
Savannah M. (2005) 131 Cal.App.4th 1387, 1393 [“inferences that




                                15
are the result of mere speculation or conjecture cannot support a
finding” of substantial evidence in favor of dependency
jurisdiction (italics omitted)]; see also In re A.L., supra, 18
Cal.App.5th at p. 1051 [reversing assertion of § 300, subd. (b)(1),
jurisdiction predicated upon the mother’s diagnosis of
schizophrenia where the only evidence of harm to the child and
causation was one episode of mania caused by the mother’s
failure to take medication prescribed for her schizophrenia].)
      We thus conclude substantial evidence does not support the
juvenile court’s jurisdictional findings in count b-3.
C.     Substantial Evidence Supports the Juvenile Court’s
       Dispositional Order
       1.     Standard of Review and Applicable Law
       After declaring a child a dependent of the juvenile court,
the court must determine whether the child may remain with the
custodial parent or whether the child must be removed from the
home. (§ 361, subd. (c).) To remove a child from parental
custody, the juvenile court must find by clear and convincing
evidence that one of five grounds exists pursuant to section 361,
subdivision (c). (In re V.L. (2020) 54 Cal.App.5th 147, 154.) Of
relevance here, “[o]ne ground for removal is that there is a
substantial risk of injury to the child’s physical health, safety,
protection or emotional well-being if he or she were returned
home, and there are no reasonable means to protect the child.”
(Ibid., citing § 361, subd. (c)(1).)
       “A removal order is proper if based on proof of parental
inability to provide proper care for the child and proof of a
potential detriment to the child if he or she remains with the
parent. [Citation.] ‘The parent need not be dangerous and the
minor need not have been actually harmed before removal is




                                16
appropriate. The focus of the statute is on averting harm to the
child.’ [Citation.]” (In re N.M. (2011) 197 Cal.App.4th 159, 169-
170.)
       The clear and convincing evidence standard “ ‘requires a
finding of high probability. The evidence must be so clear as to
leave no substantial doubt.’ ” (In re V.L., supra, 54 Cal.App.5th
at p. 154.) “ ‘[W]hen reviewing a finding that a fact has been
proved by clear and convincing evidence, the question before the
appellate court is whether the record as a whole contains
substantial evidence from which a reasonable fact finder could
have found it highly probable that the fact was true. Consistent
with well-established principles governing review for sufficiency
of the evidence, in making this assessment the appellate court
must view the record in the light most favorable to the prevailing
party below and give due deference to how the trier of fact may
have evaluated the credibility of witnesses, resolved conflicts in
the evidence, and drawn reasonable inferences from the
evidence.’ ” (Id. at p. 155 [applying the standard of review
articulated in conservatorship matters to a dependency
proceeding], quoting Conservatorship of O.B. (2020) 9 Cal.5th
989, 995-996.)
       2.    Analysis
       Mother’s challenge to the removal order consists of
highlighting her commendable progress in court-ordered
programs. These arguments miss the mark, however, since they
are quarrels with how the juvenile court weighed conflicting
evidence, and we must reject those arguments if substantial
evidence supports the ruling. (See In re James R. (2009) 176
Cal.App.4th 129, 135 [“We do not pass on the credibility of




                                17
witnesses, attempt to resolve conflicts in the evidence or weigh
the evidence.”].)
       The removal order is supported by the juvenile court’s
jurisdictional findings as to counts a-1, b-1, and b-2. Those
findings are that Mother recklessly drove her vehicle at high
speeds when the infant K.L. was in the vehicle during an
argument with K.L. Sr.; broke a neighbor’s car window with an
unknown object; engaged in a high-speed vehicle chase in an
effort to flee from that neighbor, with the child still in the car;
struck K.L. Sr. with a crowbar, a bat, a Taser, and pepper-spray;
and attempted to hit K.L. Sr. with her vehicle.
       Mother contests none of those findings, and they provide
substantial evidence from which a reasonable fact finder could
have found it highly probable that there was a substantial risk of
injury to the children’s health if they were released to Mother,
due to the severity and volatility of the numerous episodes of
domestic abuse she engaged in.
       Mother contends the Department did not engage in
“reasonable efforts” to prevent removal. Before ordering removal,
section 361, subdivision (e) requires the juvenile court to “make a
determination as to whether reasonable efforts were made to
prevent or to eliminate the need for removal of the minor from
his or her home.”
       In addressing “reasonable efforts” in its August 27, 2020,
jurisdictional and dispositional report, the Department noted
that it had provided referrals to community resources, made
requests for information from mental health providers, obtained
drug test results, prepared a detention hearing report, and
conducted interviews.




                                18
      Mother suggests the children could have been released to
her care on the condition that she live with the maternal
grandmother and a further condition that she not take the
children out of the home unsupervised. However, when it was
suggested that the children be released to the maternal
grandmother at the Child Family Team Meeting approximately
six weeks prior to the dispositional hearing, Mother refused to
cooperate with this safety plan and objected to anyone telling her
what she could or could not do with the children.
      Furthermore, the maternal grandmother was ill-equipped
to protect the children from mother’s behavior. When
interviewed by the CSW, the grandmother stated, “I don’t want
anything getting back that I said anything. I’m not going to say
anything against my daughter. I’m going to protect my family.”
Based on this statement, the juvenile court observed, “there are
concerns about whether living with [the] maternal grandmother
would be an appropriate safety mechanism [to allow for]
releasing the kids [to] the home of the grandmother.”
      The juvenile court’s finding is supported by Mother’s stated
refusal to accept supervision or restrictions on her ability to take
the children from the grandmother’s home, in combination with
the maternal grandmother’s apparent reluctance to comply with
Department directives. Thus, substantial evidence supports the
court’s conclusion that reasonable efforts had been made to
prevent removal.




                                 19
                             DISPOSITION
      The juvenile court’s jurisdictional findings as to count b-3 of
the sustained section 300 petition are vacated. In all other
respects, the jurisdictional and dispositional order is affirmed.
      NOT TO BE PUBLISHED


                                           FEDERMAN, J.*


We concur:



             ROTHSCHILD, P. J.



             BENDIX, J.




     *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                 20